Name: Commission Regulation (EEC) No 1851/88 of 29 June 1988 suspending advance fixing of the aid for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/30 Official Journal of the European Communities 30 . 6 . 88. COMMISSION REGULATION (EEC) No 1851/88 of 29 June 1988 suspending advance fixing of the aid for peas and field beans Whereas the above situation requires that application of the provisions concerning advance fixing of the aid for the products concerned be temporarily suspended and that, in accordance with Article 13 ( 1 ) of Commission Regulation (EEC) No 3540/85 (*), certificates should not be issued where the application is lodged on 29 or 30 June 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3 (6) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas and field beans (3), as last amended by Regulation (EEC) No 1958/87 (4), and in particular the first subparagraph of Article 6a (2) thereof, Whereas, under Article 6a of Regulation (EEC) No 2036/82, the application of the provisions concerning advance fixing may be suspended if a situation on the market is likely to disturb normal disposal of products harvested in the Community ; Whereas, in view of the uncertainty reigning on the markets, there is a danger that the continuation of the present system could give rise to speculative operations for peas and field beans intended for human consumption ¢ or similar purposes ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the aid for peas and field beans provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is hereby suspended in the case of certificates the application for which is lodged on 29 or 30 June 1988 . Article 2 This Regulation shall enter into force on 30 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988, p. 16 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . (4) OJ No L 184, 3 . 7 . 1987, p. 3 . 0 OJ No L 342, 19 . 12. 1985, p. 1 .